[Cite as Crawford v. Brandon, 2014-Ohio-3659.]



                                   IN THE COURT OF APPEALS

                          TWELFTH APPELLATE DISTRICT OF OHIO

                                          BUTLER COUNTY




LACRISHA CRAWFORD,                               :
                                                        CASE NOS. CA2013-08-150
        Petitioner-Appellee,                     :                CA2013-08-151

                                                 :             OPINION
   - vs -                                                       8/25/2014
                                                 :

DICKIE D. BRANDON,                               :

        Petitioner-Appellant.                    :



             APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                        DOMESTIC RELATIONS DIVISION
                            Case No. DV13-07-0588



Lacrisha Crawford, 2005 Monarch Drive, Middletown, Ohio 45044, petitioner-appellee, pro se

Repper, Pagan & Cook, Ltd., Christopher J. Pagan, 1501 First Avenue, Middletown, Ohio
45044, for petitioner-appellant



        S. POWELL, J.

        {¶ 1} Petitioner-appellant, Dickie D. Brandon, appeals from the decision of the Butler

County Court of Common Pleas, Domestic Relations Division, granting petitioner-appellee,

Lacrisha Crawford, a domestic violence civil protection order (DVCPO) against him. Brandon

also appeals from the trial court's decision denying his request for a DVCPO against

Crawford. For the reasons outlined below, we affirm the trial court's decision.

        {¶ 2} On the morning of July 10, 2013, Crawford filed a petition for a DVCPO against
                                                                       Butler CA2013-08-150
                                                                              CA2013-08-151

Brandon, the father of her then seven-year-old daughter. Later that afternoon, Brandon also

filed a petition for a DVCPO against Crawford. After holding a hearing on the competing

petitions, a magistrate granted both parties an ex parte temporary DVCPO against one

another. The magistrate then scheduled the matter for a full hearing 14 days later on July

24, 2013. Following this hearing, and after hearing testimony from both Crawford and

Brandon, the trial court granted Crawford's request for a DVCPO against Brandon, but

denied Brandon's request for the same against Crawford. Brandon now appeals from the

trial court's decision, raising two assignments of error for review.

       {¶ 3} Assignment of Error No. 1:

       {¶ 4} THE TRIAL COURT ERRED WHEN IT GRANTED APPELLEE'S PETITION

FOR A CIVIL PROTECTION ORDER AND DENIED APPELLANT'S PETITION FOR A CIVIL

PROTECTION ORDER.

       {¶ 5} In his first assignment of error, Brandon argues the trial court erred by granting

Crawford's request for a DVCPO against him while at the same time denying his own request

for a DVCPO against her. We disagree.

       {¶ 6} A petition for a DVCPO is governed by R.C. 3113.31. Wolfe v. Wolfe, 5th Dist.

Stark No. 2013CA00196, 2014-Ohio-2159, ¶ 7. Pursuant to that statute, in order to obtain a

DVCPO, "the petitioner must prove by a preponderance of the evidence that the respondent

has engaged in an act of domestic violence against petitioner, petitioner's family, or

petitioner's household members." McBride v. McBride, 12th Dist. Butler No. CA2011-03-061,

2012-Ohio-2146, ¶ 12, citing Felton v. Felton, 79 Ohio St.3d 34 (1997), paragraph two of the

syllabus. As defined by R.C. 3113.31(A)(1), the phrase "domestic violence" means the

occurrence of one or more of the following acts against a family or household member:

              (a) Attempting to cause or recklessly causing bodily injury;

              (b) Placing another person by the threat of force in fear of
                                              -2-
                                                                                     Butler CA2013-08-150
                                                                                            CA2013-08-151

                 imminent serious physical harm or committing a violation of
                 section 2903.211 [menacing by stalking] or 2911.211
                 [aggravated trespass] of the Revised Code;

                 (c) Committing any act with respect to a child that would result
                 in the child being an abused child, as defined in section
                 2151.031 of the Revised Code;

                 (d) Committing a sexually oriented offense.

        {¶ 7} "A trial court's decision to deny or grant a CPO will not be reversed where such

decision is supported by the manifest weight of the evidence."1 Glancy v. Spradley, 12th

Dist. Butler No. CA2012-02-024, 2012-Ohio-4224, ¶ 8. Under a manifest weight challenge,

this court "weighs the evidence and all reasonable inferences, considers the credibility of

witnesses and determines whether, in resolving conflicts in the evidence, the finder of fact

clearly lost its way and created such a manifest miscarriage of justice that the judgment must

be reversed and a new trial ordered." Schneble v. Stark, 12th Dist. Warren Nos. CA2011-06-

063 and CA2011-06-064, 2012-Ohio-3130, ¶ 67; Eastley v. Volkman, 132 Ohio St.3d 328,

2012-Ohio-2179, ¶ 20. A judgment will not be reversed "as being against the manifest weight

of the evidence where the judgment is supported by some competent, credible evidence

going to all essential elements of the case." Asburn v. Roth, 12th Dist. Butler Nos. CA2006-

03-054 and CA2006-03-070, 2007-Ohio-2995, ¶ 26, citing C.E. Morris Co. v. Foley Const.

Co., 54 Ohio St.2d 279 (1978), syllabus.

        {¶ 8} At trial, Crawford testified that on the evening of July 9, 2013, Brandon chased

her through the streets of Middletown, Butler County, Ohio, as she was driving around town

with her friend, Aaron Nichols. As Crawford testified:


1. It should be noted, Brandon argues that because Crawford did not file an appellate brief in this matter, App.R.
18(C) "ostensibly supplies the appropriate standard-of-review." That rule, however, merely allows this court to
accept Brandon's statement of the facts and issues as correct and reverse the judgment if his brief reasonably
appears to sustain such action. Thus, whether to accept Brandon's assertions contained within his appellate
brief is purely discretionary. Moreover, because he is challenging the trial court's decision to grant Crawford a
DVCPO against him, we disagree with Brandon's claim that App.18(C) supplants the now well-established
manifest weight of the evidence standard of review.
                                                       -3-
                                                                           Butler CA2013-08-150
                                                                                  CA2013-08-151

              On the 9th of July sometime in the evening, I had [Nichols] in the
              car with me. We pulled up at the traffic light at, uh, University
              and Martin Luther King Boulevard at a red light, where I was on
              one side and [Brandon] was on the other. [Brandon] then got out
              of the vehicle * * * at the red light, tried to open my car door,
              which caused me to go through the red light, and he proceeded
              to get in his car and chase me through town. I continued on to
              drop [Nichols] off and we pulled up in front of the destination,
              which was on Barbara Drive, Mr. Brandon came into that cul-de-
              sac, or circle, there's a street runs off, trying to run [Nichols] over,
              constantly running back and forth between his vehicle.

Continuing, Crawford testified that during this altercation:

              [Brandon] pulled out a weapon that he carries in his car. He
              pulled it out, he tried to run [Nichols] over twice in that yard, uh,
              pulling on my car doors, banging on the windows. * * * He pulled
              [the gun] out; he kept going back and forth to the truck 'cause he
              was jumping in and out. I don't know. But what I do know is
              when he did pull out the gun, he was calling [Nichols] to the
              street like, "Come out here you B, you drug dealer, you
              motherf****r, come out here, come out here, come out here,"
              where he was standing in the middle of the street. I asked the
              girl whose house it was to call the police because I didn't want to
              stay. I threw my car into reverse, which made him run into his
              vehicle. I backed up an entire city block trying to get away from
              this man. And then from that point, I went, uh, to my house,
              gathered my kids, because [Brandon's] son called and said like,
              "[Crawford] I think you need to leave because my dad is stating
              that he's gonna do harm to you and himself." I gathered my
              children up and we went and stayed in a hotel room for the night.

       {¶ 9} Brandon, however, testified there was never any car chase that evening.

Rather, Brandon testified he actually went to Crawford's house to visit his daughter with his

friend, Patrick Hill. According to Brandon, upon entering the house he saw Nichols, a "known

drug dealer," smoking marijuana in front of his daughter. Brandon also testified he saw drug

paraphernalia. As Brandon testified, "I was very distraught, the fact that, uh, when I came to

the house, the house smelled like marijuana and, uh, I seen drug paraphernalia in front of my

daughter." Brandon further testified that it was actually Crawford who threated to have him

arrested if he did not leave, and that Nichols threatened to kill him.

       {¶ 10} In addition to the testimony regarding the alleged car chase, Crawford testified
                                                -4-
                                                                         Butler CA2013-08-150
                                                                                CA2013-08-151

she was terrified of Brandon because he had previously made several threats that he was

going to kill her and himself. Crawford further testified that approximately one month before,

on June 11, 2013, Brandon had entered her house unannounced while she was having her

locks changed.      Once inside, Crawford claims Brandon punctured a hole in her air

conditioner, and stole her car keys, as well as her dog. Brandon denied all of these

allegations.

       {¶ 11} The trial court also heard testimony from Brandon regarding an alleged incident

at his workplace on the afternoon of July 10, 2013, shortly after Crawford had received her ex

parte temporary DVCPO against him. As Brandon testified:

               [BRANDON]: I was actually eating lunch. I was eating lunch at
               my job, uh, I seen a white Camaro come into the [AK Steel]
               parking lot. Uh, and as I noticed her coming through the gate, I
               observed her come through the gate, hop out the car toward my
               vehicle, and then she hopped back in the car, at which point, I
               call[ed] AK security, I block[ed] the road off, and I requested that
               the AK security call his supervisor and Middletown Police
               Department.

               [BRANDON'S TRIAL COUNSEL]: All right. And did, uh, AK
               security respond to your request?

               [BRANDON]: Yeah, AK, uh, they responded to my request.

               [BRANDON'S TRIAL COUNSEL]:                Did they perform an
               investigation?

               [BRANDON]: They performed an investigation. They, uh, went
               and found that my tires was slashed. Uh, I asked –

               [TRIAL COURT]: Did you observe your tires slashed?

               [BRANDON]: Yes, I did.

               [TRIAL COURT]: Okay.

               [BRANDON'S TRIAL COUNSEL]: And what about, uh, markings
               on the window; were there, uh, observations by you with AK
               Steel security present –

               [BRANDON]: Yes.
                                               -5-
                                                                          Butler CA2013-08-150
                                                                                 CA2013-08-151


               [BRANDON'S TRIAL COUNSEL]: -- on your window?

               [BRANDON]: On my door.

               [BRANDON'S TRIAL COUNSEL]: On your door?

               [BRANDON]: On my door, paint scratched.

       {¶ 12} When asked about the July 10, 2013 incident, Crawford admitted that she went

to Brandon's workplace shortly after she had received her ex parte temporary DVCPO, but

claims she did not slash Brandon's tires or scratch his door. In fact, when explicitly asked if

she slashed Brandon's tires, Crawford testified "No." Rather, Crawford testified:

               I went to his place of employment to have him, one, served [with
               the ex parte temporary DVCPO]; two, to feel secure to enter my
               house, for him to know he couldn't be around me; and, three,
               because I took a two-week leave of absence from work to head
               out of town to my mother's house; and I needed to go home and
               pack where I felt – where would feel secure enough in my house,
               knowing that he had been served and was at work.

       {¶ 13} After both parties rested, the trial court then entered its decision. Specifically, in

regards to Crawford's request for a DVCPO against Brandon, the trial court stated:

               I've assessed the credibility of the witnesses and I'm not
               considering, uh, the weapon situation with [Nichols]. [Nichols]
               can go upstairs and get a Protection Order or a Restraining
               Order to file charges. Uh, I am, however, -- I find [Crawford's]
               testimony credible about the actions at the stop at the – uh, on
               the road, and the threats against her, uh, and that she believed
               them to be serious, and that it was reasonable for her to believe
               them to be serious, uh, and that her testimony is credible as to
               [Brandon's] actions in that cul-de-sac in front of her friend's
               house. I'm not considering [Nichols'] behavior as domestic
               violence, but I am finding that Mr. Brandon, uh, committed
               domestic violence based upon that testimony. I don't find
               [Brandon's] testimony credible that he was not at [Crawford's]
               home that day.

       {¶ 14} However, in regards to Brandon's request for a DVCPO against Crawford, the

trial court stated:

               Mr. Brandon testified to, uh, physical damage to his truck. He
                                                -6-
                                                                         Butler CA2013-08-150
                                                                                CA2013-08-151

              absolutely can proceed on criminal damaging charges if he
              chooses to do so or damages in Civil Court. However, this is a
              very narrow statute and he did not testify or give evidence
              regarding any, uh, reasonably – or any, any significant threat
              made by, uh, Ms. Crawford to him against him and didn't give
              any testimony regarding actual domestic violence. So I'm going
              to dismiss this ex parte. Again, there are other legal options that
              you can take, uh, if you have witnesses that observed her, uh,
              damaging your truck.

(Emphasis sic.)

       {¶ 15} After a thorough review of the record, we find the trial court's decision to grant

Crawford's request for a DVCPO against Brandon was supported by the manifest weight of

the evidence. As outlined above, the trial court heard testimony from Crawford that Brandon

chased her throughout town on the evening of July 9, 2013 as she was driving with her friend

Nichols. The trial court also heard testimony from Crawford that Brandon had entered her

house unannounced on June 11, 2013 while she was getting her locks changed, punctured

her air conditioner, and stole her car keys, as well as her dog. Crawford further testified that

Brandon had made threats to kill her and himself.            Although Brandon denied these

allegations and testified to a vastly different account of these events, the trial court, as the

trier of fact, was best equipped to determine which version was more credible and

substantiated by the evidence. "It is not the role of the appellate court to substitute its own

determination of credibility in place of the trial court." Weismuller v. Polston, 12th Dist. Brown

No. CA2011-06-014, 2012-Ohio-1476, ¶ 24.

       {¶ 16} We also find the trial court's decision to deny Brandon's request for a DVCPO

against Crawford was supported by the manifest weight of the evidence. Again, after

assessing their credibility, the trial court found Crawford's version of events to be more

credible and substantiated by the evidence. In addition, as it relates to Brandon's claims that

Crawford slashed his tires and chipped the paint on his truck, we find the trial court correctly

concluded that any such claim was better suited for a criminal damaging charge or a civil
                                               -7-
                                                                       Butler CA2013-08-150
                                                                              CA2013-08-151

claim for damages as opposed to a request for a DVCPO. Just as the trial court found,

"there are other legal options that you can take * * * if you have witnesses that observed her *

* * damaging your truck."

       {¶ 17} Nevertheless, Brandon argues the trial court's decision to grant Crawford's

request for a DVCPO must be reversed because it was based solely on Crawford's testimony

"with no additional evidence of any kind presented to corroborate her story." The Ohio

Supreme Court, however, has expressly rejected the contention that corroborating

eyewitness testimony or medical evidence must be presented to establish domestic violence

by a preponderance of the evidence. See Felton, 79 Ohio St.3d at 44-45. In fact, as the

Ohio Supreme Court specifically stated, "[o]ften the only evidence of domestic violence is the

testimony of the victim." Id. Therefore, we find Crawford's testimony, standing alone, was

sufficient to meet the preponderance of the evidence standard necessary to receive a

DVCPO even without any additional evidence corroborating her story. See Weismuller,

2012-Ohio-1476 at ¶ 23 (finding appellant's testimony, if found credible, may be sufficient to

meet the preponderance of the evidence standard). Brandon's argument to the contrary is

without merit and overruled.

       {¶ 18} Brandon also argues the trial court's decision granting Crawford a DVCPO

against him must be reversed because his conduct was "mild" in comparison to other cases

that this court has upheld on appeal. However, this is not argument by analogy. Moreover,

even if we were to find any credence to Brandon's claim that his conduct was in fact "mild,"

the notion that one's behavior must rise to a level "more egregious" than the last is wholly

without merit. "The General Assembly enacted the domestic violence statutes specifically to

criminalize those activities commonly known as domestic violence and to authorize a court to

issue protection orders designed to ensure the safety and protection of a complainant in a

domestic violence case." Felton, 79 Ohio St.3d at 37. That is exactly what the trial court did
                                              -8-
                                                                         Butler CA2013-08-150
                                                                                CA2013-08-151

by granting Crawford's request for a DVCPO here. Brandon's argument otherwise is likewise

without merit and overruled.

       {¶ 19} Accordingly, as we find no merit to either of Brandon's claims advanced herein,

Brandon's first assignment of error is overruled.

       {¶ 20} Assignment of Error No. 2:

       {¶ 21} THE TRIAL JUDGE ERRED IN ENFORCING A RULE REQUIRING

DISCOVERY TO BE TRADED BETWEEN PARTIES FOURTEEN DAYS PRIOR TO THE

FULL CPO HEARING.

       {¶ 22} In his second assignment of error, Brandon initially argues the trial court erred

by requiring discovery to be exchanged 14 days prior to the July 24, 2013 hearing. According

to Brandon, this not only violated a variety of civil and local rules, but also his constitutional

right to due process. Considering the parties both filed their petitions for a DVCPO on July

10, 2013, exactly 14 days before the full hearing was conducted, we do have some concerns

regarding the strict enforcement of this discovery deadline. Any such concerns, however, are

completely eliminated by a simple review of the record in this case.

       {¶ 23} Brandon claims that "[a]t various times during testimony, the trial court judge

alluded to this fourteen-day rule." This is simply false. Rather, the record reveals that

Brandon was only once cautioned about providing evidence beyond the discovery deadline

as it relates to a security report from Brandon's employer. Yet, even then, Brandon explicitly

stated he was not offering the security report as evidence, but merely using it for

impeachment purposes during his cross-examination of Crawford. As Brandon's trial counsel

specifically stated:

              [BRANDON'S TRIAL COUNSEL]: May I approach the witness?

              [TRIAL COURT]: Uh-huh.

              [BRANDON'S TRIAL COUNSEL]: All right. We'll mark this
                                               -9-
                                                                       Butler CA2013-08-150
                                                                              CA2013-08-151

              Defense Exhibit A. * * * You see a picture of a tire?

              [CRAWFORD]: It appears to be one.

              [BRANDON'S TRIAL COUNSEL]: Do you see a finger –

              [CRAWFORD]: I do.

              [BRANDON'S TRIAL COUNSEL]: -- next to a slash mark?

              [CRAWFORD]: Uh-huh.

              [BRANDON'S TRIAL COUNSEL]: Okay. Do you recognize this
              to be an AK Steel Security Report?

              [CRAWFORD]: I think so.

              [TRIAL COURT]: Has that been supplied to her 14 days prior?

              [BRANDON'S TRIAL COUNSEL]: I'm not gonna – I'm just
              crossing on it, I'm not gonna offer it.

              [TRIAL COURT]: Okay.

       {¶ 24} As Brandon never moved to have this evidence admitted at trial, we find he

simply did not suffer any resulting prejudice. This is particularly true given the fact that the

trial court allowed Brandon to continue his cross-examination of Crawford regarding the

disputed security report without any further objection. Brandon's arguments that the trial

court somehow erred and violated his due process rights are therefore without merit and

overruled.

       {¶ 25} Next, Brandon argues the trial court erred by denying his request for a

continuance. Pursuant to Loc.R. DR 35, all requests for continuances from these matters

should have been made at least three days prior to trial. Brandon's request, however, came

during trial and after Crawford had already testified. Moreover, although Brandon claims the

trial court ordered him to "move on" without addressing his request for a continuance, the

record plainly reveals that it was actually Brandon's trial counsel who stated "Okay. We can

move on if you want" after the trial court addressed his request for a continuance at length.
                                             - 10 -
                                                                    Butler CA2013-08-150
                                                                           CA2013-08-151

The denial of a continuance is a matter which is entrusted to the broad, sound discretion of

the trial court. Campbell v. Campbell, 12th Dist. Warren No. CA2009-04-039, 2009-Ohio-

6238, ¶ 15. We find no abuse of that discretion here. Therefore, Brandon's argument that

the trial court erred by denying his request for a continuance is also without merit and

overruled.

      {¶ 26} Accordingly, as we find no merit to any of Brandon's claims advanced herein,

Brandon's second assignment of error is overruled.

      {¶ 27} Judgment affirmed.


      RINGLAND, P.J., and PIPER, J., concur.




                                            - 11 -